DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
The amendments and arguments filed 04/04/2022 are acknowledged and have been fully considered. Claims 1, 2 and 5-7 have been amended; no claims have been added, canceled or withdrawn. Claims 1-13 are now pending and under consideration.
The previous objections to claims 1, 2, 6 and 7 have been withdrawn, in light of the amendments to the claims.
The previous rejections of claims 5-13 under 35 U.S.C. 112(b) have been withdrawn, in light of the amendments to claim 5.

Applicant’s arguments on pages 5-7 of the remarks with respect to the rejections of independent claim 1, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0375759 to Vulkan et al., and under 35 U.S.C. 103 as being unpatentable over Vulkan in view of U.S. Patent Application Publication No. 2018/0245708 to Chiapasco, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection of claim 1 is made under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/026630 A1 to Colja et al.; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Colja in view of Chiapasco.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “with in” in line 4, which appears to be a misstating of --within--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a magnetic latching valve according to claim 1” in line 4, such that claim 5 is dependent from claim 1, and claim 1 is directed to “A magnetic latching valve….” Specifically, it is unclear whether the “magnetic latching valve” of line 4 of claim 5 is intended to be the same as or different from the “magnetic latching valve” of claim 1. Thus, there appears to be improper antecedent basis for the limitation in the claim. To overcome the rejection, one suggestion is to amend line 4 of claim 5 to instead recite --[[a]] the magnetic latching valve according to claim 1--.
Claims 6-13 are dependent from claim 5, such that claims 6-13 also include the indefinite subject matter recited by claim 5, such that claims 6-13 are also rejected for at least the same reasons that claim 5 is rejected, as discussed in detail directly above with respect to claim 5.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/026630 A1 to Colja et al. (hereinafter: “Colja”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Colja in view of U.S. Patent Application Publication No. 2018/0245708 to Chiapasco (hereinafter: “Chiapasco”).
With respect to claim 1, Colja teaches a magnetic latching valve of a vehicle engine [the claim phrase “of a vehicle engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 3A & 3B in view of at least ¶ 0006, 0022, 0026 & 0032] comprising: a housing (14) having a first port (50) and a second port (54) in controlled fluid communication with one another (apparent from at least Figs. 3A & 3B; note that ¶ 0026 indicates that the housing 14 may include only two ports, or may include other numbers of ports greater than two, to suit a particular application); a solenoid (34) seated with in the housing (apparent from at least Figs. 3A & 3B), the solenoid having a first end and a second end (apparent from at least Figs. 3A & 3B); a stop (66) positioned proximate the first end of the solenoid (apparent from at least Figs. 3A & 3B); a linearly translatable armature (58) seated within the solenoid (apparent from at least Figs. 3A & 3B), the armature having a first end and having a second end connected to a poppet valve (74) (apparent from at least Figs. 3A & 3B), wherein the armature is configured to move between an open position in which the first end of the armature is against the stop and a closed position, respectively, after a pulse of voltage to the solenoid (apparent from at least Figs. 3A & 3B in view of at least ¶ 0023-0028 & 0032); a permanent magnet (62) fixedly seated within the housing, wherein the permanent magnet is configured to magnetically latch and hold the armature in the open position until a pulse of voltage is applied to the solenoid to move the armature to the closed position (apparent from at least Figs. 3A & 3B in view of at least ¶ 0029-0031); and a spring (88) seated around the connection of the armature to the poppet valve with a first end of the spring against the poppet valve and a second end of the spring against the housing (apparent from at least Figs. 3A & 3B in view of at least ¶ 0028), wherein the spring biases the poppet valve closed when the armature is in the closed position and has a pre-selected spring rate that mechanically relieves pressure if the spring rate is exceeded while in the closed position [apparent from at least Figs. 3A & 3B in view of at least ¶ 0028-0031; apparatus claims cover what a device is, not what a device does, and a claim containing recitation(s) with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the coil spring 88 necessarily includes a spring rate, that is necessarily pre-selected, and the coil spring 88 is necessarily is capable of performing functions to mechanically relieve pressure at times including when pressure is applied at a vent port 54 at a level that is sufficient to exceed the spring rate while the plunger 58 is in the closed position]; wherein the solenoid is configured to be off after the armature is linearly translated to either of the open position or the closed position [apparent from at least Figs. 3A & 3B in view of at least ¶ 0029-0032; because the solenoid is configured to be off after the armature is linearly translated to the open position and the solenoid is configured to be off after the armature is linearly translated to the closed position are recited in the alternative, it is sufficient to address one of the claimed alternatives].
As discussed in detail above, Colja is understood to teach each and every limitation of the magnetic latching valve of claim 1 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the preamble claim phrase “of a vehicle engine” is actually germane to patentability of the magnetic latching valve of claim 1 AND that Colja fails to teach the preamble claim phrase “of a vehicle engine,” it is also noted that Chiapasco teaches an analogous magnetically latching valve comprising: a housing (2) having a first port (3a) and a second port (4a) in controlled fluid communication with one another (apparent from at least Figs. 1-4); a solenoid (9) seated within the housing, the solenoid having a first end and a second end (apparent from at least Figs. 2-4); a stop (27) positioned proximate the first end of the solenoid (apparent from at least Figs. 2-4); a linearly translatable armature (17) seated within the solenoid (apparent from at least Figs. 2-4), the armature having a first end and having a second end connected to a poppet valve (21) (apparent from at least Figs 2-4), wherein the armature is configured to move between an open position in which the first end of the armature is against the stop and a closed position, respectively, after a pulse of voltage to the solenoid (apparent from at least Figs. 2-4); a permanent magnet (12) fixedly seated within the housing, wherein the permanent magnet is configured to magnetically latch and hold the armature in the open position until a pulse of voltage is applied to the solenoid to move the armature to the closed position (apparent from at least Figs. 2-4 in view of at least ¶ 0031-0032 & 0053-0061); wherein the solenoid is configured to be off after the armature is linearly translated to either of the open position or the closed position (apparent from at least Figs. 2-4 in view of at least ¶ 0057 & 0061), and where the magnetic latching valve is of a vehicle engine (as discussed by at least ¶ 0021).
Therefore, in the event that Applicant is able to sufficiently show that the preamble claim phrase “of a vehicle engine” is actually germane to patentability of the magnetic latching valve of claim 1 AND that Colja fails to teach the preamble claim phrase “of a vehicle engine,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the magnetic latching valve of Colja with the teachings of Chiapasco, if even necessary, to be configured for use by a vehicle engine, such as for recovery of fuel vapor in a motor vehicle, because Colja expressly indicates that the magnetic latching valve is intended for use in alternative applications (as discussed by at least ¶ 0022 & 0026 of Colja), and Chiapasco demonstrates one particular application for such a magnetic latching valve is use by a vehicle engine for recovery of fuel vapor in a motor vehicle (as discussed by at least ¶ 0021 of Chiapasco).

With respect to claim 3, Colja (alternatively, Colja modified supra) teaches the magnetic latching valve of claim 1, wherein the spring is a coil spring (apparent from at least Figs. 3A & 3B in view of at least ¶ 0028 of Colja).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Colja in view of Chiapasco.
With respect to claim 2, Colja (alternatively, Colja modified supra) teaches the magnetic latching valve of claim 1, wherein the solenoid is in electrical communication with a power source via the housing (apparent from at least Figs. 2-3B of Colja); however, Colja appears to lack a clear teaching as to whether the housing defines a plug or a plug receptacle in electrical communication with the solenoid (because a plug and a plug receptacle in electrical communication with the solenoid are recited in the alternative, it is sufficient to address one of the claimed alternatives).
Chiapasco teaches the analogous magnetically latching valve discussed in detail above with respect to claim 1, further including a plug receptacle (3b) in electrical communication with the solenoid (apparent from at least Figs. 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the magnetic latching valve of Colja with the teachings of Chiapasco, if even necessary, such that the housing defines a plug receptacle in electrical communication with the solenoid to provide particular structure at the housing of the magnetic latching valve of Colja that facilitates the electrical communication between the power source and the solenoid, including to assist with assembly of a system for a particular application so as to include the magnetic latching valve.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Colja in view of U.S. Patent No. 6,067,550 to Hiraishi et al. (hereinafter: “Hiraishi”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Colja in view of Chiapasco, and in view of Hiraishi.
With respect to claim 4, Colja (alternatively, Colja modified supra) teaches the magnetic latching valve of claim 3; however, Colja appears to lack a clear teaching as to whether the spring is a conically shaped coil spring.
Hiraishi teaches an analogous magnetic latching valve in which a return spring is either formed as a cylindrical coil spring (19; apparent from at least Figs. 1-3) or, in the alternative, formed as a conical spring, where the conical spring beneficially provides quiet operation by reducing generation of an impact sound (as discussed by at least Col. 16, lines 6-30), where the magnetic latching valve includes a permanent magnet (17) enclosed by a housing and fixedly seated within the housing at a position for magnetically latching the armature in the open position after one pulse of voltage to the solenoid moves the armature to the open position (apparent from at least Figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the magnetic latching valve of Colja with the teachings of Hiraishi such that the coil spring is a conically shaped coil spring because Hiraishi further teaches that a conical spring is merely an alternative to a cylindrical spring in an analogous context, while the conical spring beneficially provides the quiet operation through reducing generation of impact sound. Thus, it is also understood that such a modification, if even necessary, would merely amount to a simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B).

Claims 5, 7-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2016/0201615 to Pursifull et al. (hereinafter: “Pursifull”) in view of Colja; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja and in view of Chiapasco. 
With respect to claim 5, Pursifull teaches a system for refueling a vehicle having an internal combustion engine [the claim phrase “for refueling a vehicle having an internal combustion engine” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Figs. 1 or 7 in view of at least ¶ 0024-0025 & 0051], the system comprising: a fuel tank (126) in fluid communication with a filling tube (apparent from at least Figs. 1 or 7); a valve (124) controlling fluid communication between vapors in the fuel tank and a fuel vapor canister (apparent from at least Figs. 1 or 7 in view of at least ¶ 0037); and an intake manifold (144) of an internal combustion engine in fluid communication with the fuel vapor canister (apparent from at least Figs. 1 or 7 in view of at least ¶ 0028 & 0039); wherein the valve is in electrical communication with a controller (apparent from at least Figs. 1 or 7 in view of at least ¶ 0037, 0050-0052 & 0060); wherein the controller opens the valve during vehicle refueling and closes the valve during normal operation (apparent from at least Figs. 1 or 7 in view of at least ¶ 0037, 0050-0052 & 0060), and the pre-selected spring rate is selected to open the poppet valve at a threshold pressure of the vapors in the fuel tank below a structural integrity pressure of the fuel tank [apparatus claims cover what a device is, not what a device does, and a claim containing recitation(s) with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “the pre-selected spring rate is selected to open the poppet valve at a threshold pressure of the vapors in the fuel tank below a structural integrity pressure of the fuel tank” merely further defines the “spring” of claim 1 which, as discussed in detail above with respect to claim 1, is immaterial to the structure of the claimed magnetically latching valve].
Pursifull appears to lack a clear teaching as to whether the system includes a magnetic latching valve according to claim 1 controlling fluid communication between vapors in the fuel tank and a fuel vapor canister. Therefore, Pursifull also appears to lack a clear teaching as to whether the magnetic latching valve is in electrical communication with a controller and whether the controller opens the magnetic latching valve during vehicle refueling and closes the magnetic latching valve during normal operation [note: apparatus claims cover what a device is, not what a device does, and a claim containing recitation(s) with respect to the manner in which the claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus (e.g., see: MPEP 2114_II), and the claim phrase “wherein the controller opens the magnetic latching valve during vehicle refueling and closes the magnetic latching valve during normal operation” merely specifies functions of a controller that is not necessarily included by the claimed system, such that the controller-implemented functions of “wherein the controller opens the magnetic latching valve during vehicle refueling and closes the magnetic latching valve during normal operation” are immaterial to the structure of the claimed system].
Colja (alternatively, Colja modified by Chiapasco) teaches the magnetic latching valve according to claim 1 controlling fluid communication between the first port and the second port (as discussed in detail above with respect to claim 1). Colja modified by Chiapasco also teaches the magnetic latching valve according to claim 1 controlling fluid communication between vapors in the fuel tank and a fuel vapor canister (as discussed in detail above with respect to claim 1).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Pursifull with the teachings of Colja, or with the teachings of Colja and Chiapasco, such that the system would include the magnetic latching valve according to claim 1 in place of the vapor blocking valve (VBV) 124, as such a modification would merely amount to simple substitution of one known element for another to obtain predictable results (e.g., see: MPEP 2143_I_B), as each of the VBV 124 and the magnetic latching valve according to claim 1 are solenoid valves designed for controlling fluid flow between a first port and a second port. In such a modification, it is also understood that the magnetic latching valve would be in electrical communication with a controller, and that the controller would open the magnetic latching valve during vehicle refueling and close the magnetic latching valve during normal operation, in the same way that the VBV 124 is in electrical communication with a controller, and in the same way that the controller opens during vehicle refueling and closes the VBV 124 during normal operation.

With respect to claim 8, Pursifull modified supra teaches the system of claim 5, wherein the internal combustion engine is a hybrid engine [the claim phrase “wherein the internal combustion engine is a hybrid engine” appears to merely amount to further definition of the recitation of intended use or purpose of the preamble of claim 5, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02). 
As discussed in detail above, Pursifull modified supra is understood to include each and every limitation of the system of claim 8 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the claim phrase “wherein the internal combustion engine is a hybrid engine” must be given patentable weight under a broadest reasonable interpretation and/or in such a case where the claim phrase “wherein the internal combustion engine is a hybrid engine” is interpreted as being directed to structure included by the system of claim 8, it is noted that Pursifull appears to lack a clear teaching as to whether the internal combustion engine is a hybrid engine. Nevertheless, the examiner takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to combine an electric motor with the internal combustion engine of a vehicle system to improve fuel efficiency via selectively switching between driving the vehicle system via the electric motor and via the internal combustion engine. Applicant’s remarks filed 04/04/2022 did not traverse the examiner’s assertions of Official Notice from the non-final rejections of the preceding Office Action. Therefore, the common knowledge or well-known in the art statements are taken to be admitted prior art because Applicant failed to traverse the examiner’s assertions of Official Notice (e.g., see: MPEP 2144.03_C). Thus, in the event that Applicant is able to sufficiently show that the claim phrase “wherein the internal combustion engine is a hybrid engine” does in fact provide further limitation to the claimed system, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Pursifull, if even necessary, such that the internal combustion engine is a hybrid engine. 

With respect to claim 7, Pursifull modified supra teaches the system of claim 5; however, Pursifull appears to lack a clear teaching as to whether the controller includes an H-bridge control system that reverses the polarity of the solenoid to move the armature between the open position and the closed position.
Colja further teaches a magnetic latching valve system (apparent from at least Figs. 1A-2B in view of at least ¶ 0005-0013) including the analogous magnetic latching valve (apparent from Figs. 1A-2B) and a controller having an H-bridge control system that reverses the polarity of a solenoid to move an armature between an open position and a closed position (as discussed by at least ¶ 0025).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Pursifull with the teachings of Colja such that the controller includes an H-bridge control system that reverses the polarity of the solenoid to move the armature between the open position and the closed position in order to achieve unlatching from the permanent magnet of the solenoid of the magnetic latching valve.

With respect to claim 9, Pursifull modified supra teaches the system of claim 8, wherein Pursifull further teaches that the system is a boosted system (apparent from at least Fig. 1) having a Venturi device (180) in a bypass (186, 191) around a turbocharger or supercharger (114; as depicted by at least Fig. 1 and as discussed by at least ¶ 0029-0030; because turbocharger and supercharger are recited in the alternative, it is sufficient to address one of the claimed alternatives) and the Venturi device has a suction port (194) in fluid communication with the fuel vapor canister (122; apparent from at least Figs. 1 or 7).

With respect to claim 10, Pursifull modified supra teaches the system of claim 9, wherein Pursifull further teaches that the system comprises a canister purge valve (164) controlling fluid communication between the fuel vapor canister and the intake manifold (apparent from at least Figs. 1 or 7 of Pursifull).

With respect to claim 11, Pursifull modified supra teaches the system of claim 10, wherein Pursifull further teaches that the suction port is in fluid communication with the fuel vapor canister, upstream of the canister purge valve (apparent from at least Fig. 7 of Pursifull).

With respect to claim 13, Pursifull modified supra teaches the system of claim 5, wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling (nothing about the coil spring 88, nor the pre-selected spring rate of the coil spring 88, of the magnetic latching valve of Pursifull modified supra would always cause a fuel nozzle shut off during refueling, or even “fuel nozzle shut offs during refueling,” such that it is understood that “the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling”).
As discussed in detail above, Pursifull modified supra is understood to include each and every limitation of the system of claim 13 under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the pre-selected spring rate of Pursifull modified supra would always cause “fuel nozzle shut offs during refueling” such that Pursifull modified supra fails to teach the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling” and/or in such a case where Pursifull modified supra is not interpreted as teaching the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling,” the examiner nevertheless takes Official Notice (e.g., see: MPEP 2144.03) that it was well-known and conventional at the time the invention was made to maintain an open position of a valve between a fuel tank and a canister of a fuel vapor recovery system during refueling to prevent a fuel nozzle shut off during refueling, including to prevent “fuel nozzle shut offs during refueling,” such that a pre-selected spring rate of a spring of the valve that always causes a fuel nozzle shut off during refueling, or even “fuel nozzle shut offs during refueling,” would be avoided during a design process. Therefore, even in the event that Applicant is able to sufficiently show that the pre-selected spring rate of Pursifull modified supra would always cause “fuel nozzle shut offs during refueling” such that Pursifull modified supra fails to teach the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling” and/or in such a case where Pursifull modified supra is not interpreted as teaching the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling,” it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Pursifull, if even necessary, such that the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja, and in view of Chiapasco.
With respect to claim 6, Pursifull modified supra teaches the system of claim 5, wherein the solenoid is in electrical communication with a plug or a plug receptacle in the housing and the plug or the plug receptacle is connected to a mating electrical connector in electrical communication with the controller (as discussed in detail above with respect to claim 2, and apparent from at least Figs. 2-3B of Colja and at least Figs. 1-4 of Chiapasco in view of at least ¶ 0037, 0050-0052 & 0060 of Pursifull; because plug and a plug receptacle are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja and in view of Chiapasco; or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja, and in view of  U.S. Patent Application Publication No. 2015/0316007 to Ognjanovski, JR. et al. (hereinafter: “Ognjanovski”); or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Pursifull in view of Colja, in view of Chiapasco, and in view of Williams. 
With respect to claim 12, Pursifull modified supra teaches the system of claim 5; however, Pursifull modified supra appears to lack a clear teaching as to whether the magnetically latching valve is in parallel flow relationship with a tank pressure control valve. Nevertheless, claim scope is not limited by claim language that does not limit a claim to a particular structure (e.g., see: MPEP 2111.04_I), and no part of the claim phrase “wherein the magnetically latching valve is in parallel flow relationship with a tank pressure control valve” necessarily limits the system of claim 12 to a particular structure, as the claim phrase “wherein the magnetically latching valve is in parallel flow relationship with a tank pressure control valve” does not require that the system of claim 12 includes “a tank pressure control valve.” 
As discussed in detail above, Pursifull modified supra is understood to teach each and every limitation of the system of claim 12 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that the pre-selected spring rate of Pursifull modified supra would always cause “fuel nozzle shut offs during refueling” such that Pursifull modified supra fails to teach the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling” and/or in such a case where Pursifull modified supra is not interpreted as teaching the claim phrase “wherein the pre-selected spring rate is set to prevent fuel nozzle shut offs during refueling,” it is further noted that Ognjanovski further teaches arranging a tank pressure control valve in parallel flow relationship with a latchable refueling valve, in the alternative to a single fuel tank isolation valve, to enable pressure relief operation by the opening the tank pressure control valve prior to opening the latchable refueling valve to vent fuel vapors from the fuel tank to the fuel vapor canister, such that the venting of the fuel vapors from the fuel tank to the fuel vapor canister occurs at a faster rate via the open latchable refueling valve, while also beneficially reducing power consumption (as discussed by at least ¶ 0043-0045). Thus, in the event that Applicant is able to sufficiently show that the claim phrase “wherein the magnetically latching valve is in parallel flow relationship with a tank pressure control valve” does in fact provide further limitation to the claimed system, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the system of Pursifull with the teachings of Ognjanovski, if even necessary, such that wherein the magnetically latching valve is in parallel flow relationship with a tank pressure control valve because Ognjanovski further teaches that arranging a tank pressure control valve in parallel flow relationship with a latchable refueling valve, in the alternative to a single fuel tank isolation valve (such as the single fuel tank isolation valve of the system of Pursifull), enables pressure relief operation by the opening the tank pressure control valve prior to opening the latchable refueling valve to vent fuel vapors from the fuel tank to the fuel vapor canister, such that the venting of the fuel vapors from the fuel tank to the fuel vapor canister occurs at a faster rate via the open latchable refueling valve, while also beneficially reducing power consumption (as discussed by at least ¶ 0043-0045 of Ognjanovski).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747